Case: 14-51226      Document: 00513142128         Page: 1    Date Filed: 08/05/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 14-51226                                    FILED
                                  Summary Calendar                             August 5, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PORFIRIO LOPEZ-VENCES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:14-CR-267


Before ELROD, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM: *
       Porfirio Lopez-Vences (Lopez), who was convicted of one count of illegal
reentry, appeals his within-guidelines sentence of 24 months of imprisonment.
This court reviews the substantive reasonableness of a sentence for an abuse
of discretion. Gall v. United States, 552 U.S. 38, 51 (2007). “A discretionary
sentence imposed within a properly calculated guidelines range is
presumptively reasonable.” United States v. Campos-Maldonado, 531 F.3d


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51226    Document: 00513142128     Page: 2   Date Filed: 08/05/2015


                                 No. 14-51226

337, 338 (5th Cir. 2008). However, to the extent that Lopez failed to object to
his sentence in the district court, this court reviews for plain error only. See
United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).
      We have rejected the arguments that U.S.S.G. § 2L1.2 improperly double
counts prior convictions and that it lacks an empirical basis. United States v.
Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009). This court has also rejected
substantive reasonableness challenges based on the alleged lack of seriousness
of illegal reentry. United States v. Juarez-Duarte, 513 F.3d 204, 212 (5th Cir.
2008); United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006). The
district court sentenced Lopez within the guidelines range after listening to his
mitigating arguments, and the “sentencing judge is in a superior position to
find facts and judge their import under [18 U.S.C.] § 3553(a) with respect to a
particular defendant.” United States v. Campos-Maldonado, 531 F.3d 337, 339
(5th Cir. 2008). In short, Lopez has failed to show that the district court
committed any error, plain or otherwise.
      AFFIRMED.




                                       2